DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20s have been considered but are not persuasive. The reasons are set forth below:
Applicant’s Arguments and the Examiner’s Response:
(I) Applicant’s Arguments 1: Applicant’s Arguments, page 8, recites, “As an initial point, Choi's priority application does not disclose all relied-upon sections in Choi. Choi is filed after the priority date of This Application. Choi claims priority to two Korean applications: KR Application No. 10-2017-0036016 filed Mar 22, 2017 ("Choi
Provisional 1") and KR Application No. 10-2017-0084296 filed July 3, 2017 ("Choi Provisional 2"). Only Choi Provisional 1 is before the priority date of This Application. However, Choi Provisional 1 does not disclose all relied-upon sections in Choi. For example, for the claimed "performing ... a grant-free uplink transmission ... ," the relied-upon section in Choi states that the "first method is suitable for uplink control channel transmission, such as periodic channel information transmission configured to the UE for period transmission without a scheduling grant." Choi, [0200]. However, this paragraph in Choi is not in Choi Provisional 1” ...
(i) The Examiner’s Response 1: The examiner respectfully disagrees. Referring, MPEP:  211.05    Sufficiency of Disclosure in Prior-Filed Application [R-08.2017]
I.    DISCLOSURE REQUIREMENT, 
Choi’s Provisional 1, KR Application No. 10-2017-0036016 filed Mar 22, 2017 may not need to teach para [0200] of the prior Art as long as the priority document teaches the subject matter of the application. The KR Application No. 10-2017-0036016 filed Mar 22, 2017 teaches the subject matter in para [0098] The first method above is suitable for transmission of uplink control channel such as periodic transmission of channel status information whose transmission is performed periodically without scheduling grant, ...
Therefore Choi teaches the limitation. Hence the arguments are traversed and maintained the rejections.

(II) Applicant’s Arguments 2: Applicant’s Arguments, para 5-6, recites, “In any event, even ignoring Choi's priority deficiencies for the sake of argument, Choi does not disclose using the RRC to configure the start starting frequency domain location of the
bandwidth part and the frequency domain length of the bandwidth part. For the claimed
"starting frequency domain location," the relied-upon section of Choi states that "through a method of semi-statically configuring a data start point at each frequency location to which the PDSCH is allocated, all (or some required) pieces of control region configuration information ..... For the claimed "frequency domain length," the relied-upon section in Choi states that "a control region length of control region #1 3840 is configured as control region length #1 3860." Choi, [0502]. However, the control region length of control region is not the length of any bandwidth part. See Choi, FIG. 38”....
(ii) The Examiner’s Response 2: The examiner respectfully disagrees. The examiner’s rejections are based on the recited claim limitations and the examiner interpret the claim limitation under BRI (broadest reasonable interpretation). Choi teaches in Fig 38, para [0511], Control Resource Set Duration, start point and slot  3820 for bandwidth part #1, 2, 3 and 4. Therefore, Choi teaches said limitation. Hence the arguments are traversed and maintained the rejections.
All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0153672 A1, use the Foreign Application priority of the Application KR 10-2017-0036016: filed on March 22, 2016), hereinafter, “Choi”.
Regarding claim 1, Choi discloses: A method for wireless communication (para [0015], a method of a user equipment (UE) in a wireless communication system), the method comprising: 
receiving, by an apparatus, a radio resource control (RRC) signaling carrying a configuration for two or more bandwidth parts (fig 38, para [0511] “Information on whether a dynamic indicator for a data start point is supported in a specific bandwidth part may be transmitted to the UE through higher-layer signaling, for example, RRC signaling or MAC CE signaling”), 
the configuration configuring each bandwidth part of the two or more bandwidth parts with a numerology of the each bandwidth part (fig 3, para [0149] and fig 19, para [0297], “illustrates slot structures in the cases in which the “subcarrier spacings” (numerology) applied to the data channel or the control channel are 15 kHz, 30 kHz, 60 kHz, 120 kHz, and 240 kHz. If mapping of the SS block in the time region is defined from OFDM symbol #4 in the slot”), a starting frequency domain location of the each bandwidth part (fig 36, para [0498], “At this time, in order to semi-statically configure the data start point at the frequency location to which the PDSCH 3601 is allocated, configuration information for control region #2 3650 may be provided to UE That is, UE #1 may apply the corresponding data start point according to the frequency location at which the PDSCH 3601 is transmitted on the basis of configuration information for all control regions existing within the system, such as control region #1 3640 and control region #2 3650”), and a frequency domain length of the each bandwidth part (fig 38, para [0511], “For example, if control region #1 3840 is configured for UE #1 in FIG. 38, bandwidth part #1 3802 and bandwidth part #2 3803, which are bandwidth parts in which control region #1 3840 exists, may be implicitly configured to transmit the dynamic indicator”, where illustrating the Control Resource Set Duration # 1 and Control Resource Set Duration # 2 for the Bandwidth Part # 1 (3802) and Bandwidth Part # 2 (3803) and para [0502] “a control region length of control region #1 3840 is configured as control region length #1 3860 and a control region length of control region #2 3850 is configured as control region length #2 3870”); and 
performing, by the apparatus, a grant-free uplink transmission (para [0200], “the first method may be applied to transmission of the uplink control channel configured to be transmitted by the UE without a scheduling grant”) according to the configuration in an active bandwidth part of the two or more bandwidth parts (fig 38, para [0511], “bandwidth part #1 3802 and bandwidth part #2 3803, which are bandwidth parts in which control region #1 3840 exists, may be implicitly configured to transmit the dynamic indicator. ... efficiency of resource use may increase through the more active use of resource sharing in control region #1 3840, since time and frequency resource information of control region #1 3840 is already known to UE #1. ... configure dynamic indicators for data start points in bandwidth part #1 3802 and bandwidth part #2 3803”).  
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless communication method, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Choi discloses the memory and the processor.
Regarding claim 21, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding wireless communication method, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a non-transitory computer readable storage medium and a processor. However, Choi discloses the storage medium and the processor (para [0071]).
Regarding claims 19 and 20, Choi discloses: wherein the configuration further configures the each bandwidth part of the two or more bandwidth parts with one or more communication parameters for grant-free uplink transmissions (para [0200], “the first method may be applied to transmission of the uplink control channel configured to be transmitted by the UE without a scheduling grant”, para [0096], “Modulation and coding scheme (MCS)/parameter: indicates the modulation scheme used for data transmission and the size of the transport block, that is, the data to be transmitted”).  
Regarding claims 2 and 10, Choi discloses: The method of claim 19, wherein the one or more communication parameters include a modulation and coding scheme (MCS) (para [0200], “the first method may be applied to transmission of the uplink control channel configured to be transmitted by the UE without a scheduling grant”, para [0096], “Modulation and coding scheme (MCS)/parameter: indicates the modulation scheme used for data transmission and the size of the transport block, that is, the data to be transmitted”).   
Regarding claims 3 and 11, Choi discloses: wherein the one or more communication parameters include a starting symbol position and a duration (fig 4, para [0153], “the UE determines the transmission interval (or the start symbol and the end symbol) of the long PUCCH on the basis of the slot and transmits an uplink control channel, but it should be noted that FIG. 4 may be applied to the case in which the UE determines the transmission interval (or the start symbol and the end symbol) of the long PUCCH on the basis of the mini-slot and transmits the uplink control channel” and para fig 38, para [0511]). 
Regarding claims 4 and 12, Choi discloses: wherein the starting symbol position and the duration are within a single slot (fig 4, para [0153], fig 19, para [0297] and fig 38, para [0511]).
Regarding claims 5 and 13, Choi discloses: wherein the active bandwidth part is indicated by the RRC signaling (fig 38, para [0511], “Information on whether a dynamic indicator for a data start point is supported in a specific bandwidth part may be transmitted to the UE through higher-layer signaling, for example, RRC signaling or MAC CE signaling”).
Regarding claims 6 and 14, Choi discloses: the instructions further cause the apparatus to: receiving, by the apparatus, a downlink control information (DCI) signaling, wherein the active bandwidth part is indicated by the DCI signaling (fig 38, para [0510] and fig 38, para [0511], “the start point of the PDSCH 3801 may be dynamically scheduled to a second OFDM symbol 3809 in bandwidth part #2 3803, and the BS may additionally transmit the indicator for the data start point in bandwidth part #2 3803 through DCI”). 
Regarding claims 7 and 15, Choi discloses: wherein the RRC signaling indicates an initial active bandwidth part (fig 38, para [0511], “the start point of the PDSCH 3801 may be dynamically scheduled to a second OFDM symbol 3809 in bandwidth part #2 3803, and the BS may additionally transmit the indicator for the data start point in bandwidth part #2 3803 through DCI”, para [0460]). 
Regarding claims 8 and 16, Choi discloses: wherein the one or more communication parameters for the grant-free uplink transmissions include a number of repetitions for the grant-free uplink transmission without dynamic grant (para [0170], “The first method is suitable for uplink control channel transmission, such as periodic channel information transmission configured to the UE for period transmission without a scheduling grant”), and wherein the instructions cause the apparatus to: performing the grant- free uplink transmission without a dynamic grant (para [0170], “The first method is suitable for uplink control channel transmission, such as periodic channel information transmission configured to the UE for period transmission without a scheduling grant”, further, para [0200]).   
Regarding claim 22, Choi discloses: wherein the RRC signaling indicates an initial active bandwidth part (para [0510]-[0511], “a dynamic indicator for a data start point is supported in a specific bandwidth part may be transmitted to the UE through higher-layer signaling”).  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461